United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1838
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                              Jason David Chaney

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: March 11, 2019
                             Filed: April 11, 2019
                                 [Unpublished]
                                ____________

Before SHEPHERD, ARNOLD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Jason Chaney pled guilty to possession with intent to distribute at least 50
grams of actual methamphetamine and 500 grams of a mixture and substance
containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A). The offense carried a 120-month statutory mandatory minimum term
of imprisonment. The district court sentenced Chaney to 240 months’ imprisonment.
Chaney appeals his sentence, arguing the district court1 failed to provide an adequate
explanation for the sentence, did not give sufficient weight to mitigating factors, and
imposed a substantively unreasonable sentence. We affirm.

       On appeal, Chaney does not challenge his conviction or the court’s calculation
of the United States Sentencing Guidelines (“Guidelines”) range. Chaney’s total
offense level was 39 and he was in criminal history category IV, yielding an advisory
sentencing range of 360 months to life. The court granted the government’s motion
for a downward departure, which reduced the low end of the Guidelines range to 270
months.

       At sentencing, the court analyzed the factors set forth in 18 U.S.C. § 3553(a).
The court noted as aggravating factors the nature and scope of the offense, Chaney’s
violent criminal history, his failure to remain law-abiding while on probation, and the
risk of danger Chaney posed to officers when they executed a search warrant on his
hotel room. The court also took into account the fact that it was Chaney’s friend and
co-defendant that had the connection to a source who had access to a large amount
of methamphetamine in a very short period of time. The court varied downward from
the advisory Guidelines range and imposed a sentence of 240 months’ imprisonment,
explaining that the primary purpose for the variance was to avoid unwarranted
sentencing disparities.

       Chaney argues the district court abused its discretion and imposed a
substantively unreasonable sentence when it (1) failed to give more weight or a
sufficient explanation regarding his asserted mitigating factors, and (2) “simply
doubled the mandatory minimum ten-year sentence.” The record is devoid of any
evidence to support Chaney’s doubling claim. As to the district court’s consideration


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-
of mitigating factors, when the district court varies below the advisory Guidelines
range, “it is nearly inconceivable that the court abused its discretion in not varying
downward still further.” United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009).
After careful review of the record, we conclude the district court did not abuse its
broad discretion in determining an appropriate sentence. See United States v.
Roberts, 747 F.3d 990, 992 (8th Cir. 2014).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-